Exhibit 10.7

 
 
 
UBS SECURITIES LLC
 
ACCOUNT DOCUMENTS
FOR FUTURES AND
OPTIONS CONTRACTS
 
 
 
UBS Managed Futures (Aspect) LLC
Customer Name
 

 

--------------------------------------------------------------------------------


 
 
PLEASE TAKE NOTE OF THE INFORMATION ON THIS PAGE


The account documents included herewith are provided to you as a prospective
client of UBS Securities LLC (“UBS-S LLC”).  They are intended to apprise you of
your rights and responsibilities in your relationship with UBS-S LLC. You must
complete, sign and return these account documents to UBS-S LLC before an account
can be opened in your name.  Some of these documents are required by U.S.
regulations and exchange rules, others by UBS-S LLC.


Also distributed herewith as a separate booklet are Futures and Options
Disclosure Documents which are designed to inform you of some of the risks
involved in trading futures contracts and options thereon.  You should carefully
review and understand the Futures and Options Disclosure Documents and retain
them for your records.


OPENING AN ACCOUNT WITH UBS-S LLC REQUIRES THE FOLLOWING:


·    Complete and sign the NEW ACCOUNT INFORMATION FORM (pages 3-4)


·    Review and sign the CUSTOMER AGREEMENT (pages 5-19)
 
·    Review and check the boxes (as applicable) regarding Customer
Acknowledgements, Consent to Transfer Funds and Hedging Representation (pages
17-18)


U.S. citizens or residents must complete Form W-9.  Customers who are neither
U.S. citizens or residents must complete Form W-8.  Forms W-8 and W-9 appear at
the end of this packet of Account Documents for Futures and Options Contracts.


Customers who have granted discretionary trading authority over their account to
any individual or entity (an “Advisor”) must review and sign the POWER OF
ATTORNEY LIMITED TO PURCHASES AND SALES OF FUTURES CONTRACTS (page 20) and must
complete ACKNOWLEDGEMENT OF RECEIPT OF COMMODITY TRADING ADVISOR DISCLOSURE
DOCUMENT (page 21).


Some accounts require the submission of additional documents (e.g., corporations
must submit authorizing resolution, partnerships must submit evidence of
authority to trade futures contracts).  Any additional, special purpose forms,
if required for your account, may be provided separately and your Customer
Representative will advise you about any further documentation required.


When you have completed and/or signed the appropriate documents, return them to
your Customer Representative and make arrangements for the transfer of funds.
 
 
2

--------------------------------------------------------------------------------


 
 
Exhibit 10.7 - Image page 3 [image01.jpg]
 

 
 
3

--------------------------------------------------------------------------------

 
 
 
Exhibit 10.7 - Image page 4 [image02.jpg]
 
 
 
4

--------------------------------------------------------------------------------


 
 
Exhibit 10.7 - Image page 5 [image03.jpg]
 

 
5

--------------------------------------------------------------------------------


 
 
 
CUSTOMER AGREEMENT


This Customer Agreement (“Agreement”) between UBS Securities LLC (“UBS-S LLC”)
and _UBS Managed Futures (Aspect) LLC_ (“Customer”) shall govern the purchase
and sale by UBS-S LLC of certain futures contracts, options thereon and options
contracts for the account and risk of Customer through one or more accounts
carried by UBS-S LLC on behalf and in the name of Customer (collectively, the
“Account”), as more fully described below.


1.     UBS-S LLC’S AUTHORIZATION TO ACT AS BROKER


Customer authorizes UBS-S LLC, acting through employees and agents selected by
it in its sole discretion, to purchase and sell for the Account contracts for
certain futures contracts, options thereon and options contracts for which UBS-S
LLC has notified Customer that UBS-S LLC is prepared to execute transactions
(collectively, “Contracts”) within or outside the United States of America in
accordance with Customer’s instructions.


2.     CUSTOMER’S REPRESENTATIONS AND WARRANTIES
 
(a)            Representations and Warranties.  Customer represents and warrants
as follows:


(i)    Authority.  Customer has full right, power and authority to enter into
this Agreement and the Contracts, and the person executing this Agreement on
behalf of Customer is authorized to do so.  This Agreement is binding on
Customer and enforceable against Customer in accordance with its terms;


(ii)   Lawful Agreement.  Customer may lawfully establish and open the Account
for the purpose of effecting purchases and sales of Contracts through UBS-S LLC.
Transactions entered into pursuant to this Agreement will not violate any
“Applicable Law” (as defined below) to which Customer is subject or any
agreement to which Customer is subject or a party and the execution, delivery
and performance of this Agreement by Customer require no action by or in respect
of or filing with any governmental body, agency or official;


(iii)  Customer’s Statements.  The statements made to UBS-S LLC by Customer
regarding Customer’s futures trading (including any financial statements
submitted therewith) are true and correct to the best of Customer’s knowledge;
 
(iv)   Interest or Control of Account.  If any person or entity has, or during
the term of this Agreement will have, any interest in the Account other than
Customer, Customer hereby agrees to so notify UBS-S LLC immediately (and no
later than within one business day); and
 
(v)    Designation.  If Customer is not a citizen or resident of the United
States, Customer has been informed by UBS-S LLC of Commodity Futures Trading
Commission (“CFTC”) Regulations concerning the designation of a futures
commission merchant as the agent of foreign brokers, customers of a foreign
broker and foreign traders for certain purposes as set forth in CFTC Regulation
§ 15.05 and concerning
 

 
6

--------------------------------------------------------------------------------

 
 

 
special calls for information from futures commission merchants, foreign brokers
and members of contract markets as set forth in CFTC Regulation § 21.03.
 
(b)    Notice of Change.  Customer shall immediately (and no later than within
one business day) notify UBS-S LLC in writing if any of the representations
contained herein materially change or cease to be true and correct.
 
3.     APPLICABLE LAW
 
The Account and all transactions and agreements in respect of the Account shall
be subject to the regulations of all applicable Federal, state and
self-regulatory agencies or authorities, including but not limited to:  (a) the
provisions of the Commodity Exchange Act, as amended, and any rules,
regulations, orders and interpretations promulgated thereunder by the CFTC;
(b) the constitution, by-laws, rules, regulations, orders and interpretations of
the relevant board of trade, trading facility, market, or exchange and its
clearing house, if any (each, an “exchange”) on or subject to the rules of which
such transactions are executed and/or cleared, and any relevant registered
futures association, including, without limitation, the National Futures
Association (“NFA”); and (c) custom and usage of the trade.  All such
provisions, rules, regulations, orders, interpretations, constitution, by-laws,
custom and usage, as in effect from time to time, are hereinafter collectively
referred to as “Applicable Law.”
 
4.     RELIANCE ON INSTRUCTIONS
 
UBS-S LLC shall be entitled to rely on any instructions, notices and
communications, whether oral or in writing, that it believes to be that of an
individual authorized to act on behalf of Customer, including, but not limited
to, any individual identified in writing by Customer as authorized to act on its
behalf, and Customer shall be bound thereby.  Customer hereby waives any defense
that any such instruction was not in writing as may be required by the Statute
of Frauds or any other similar law, rule or regulation.
 
5.     ACCEPTANCE OF ORDERS; POSITION LIMITS
 
(a)    Acceptance of Orders.  UBS-S LLC shall have the right to limit the size
of open positions (net or gross) of Customer with respect to the Account at any
time and to refuse acceptance of orders to establish new positions (whether such
refusal or limitation is required by, and whether such refusal is based on
position limits imposed under, Applicable Law).  UBS-S LLC shall immediately
notify Customer of its rejection of any order.  Unless specified by Customer,
UBS-S LLC may designate the exchange or trading system on which it will attempt
to execute orders.
 
(b)    Position Limits.  Customer shall not, either alone or in combination with
others, violate any position or exercise limit established by or under
Applicable Law.  If Customer intends at any time to exceed such position limits,
Customer shall cause to be filed an application with the CFTC or the relevant
exchange requesting authorization for Customer to exceed such position limits
and shall provide UBS-S LLC with a copy of such application and such other
information as UBS-S LLC may reasonably request with respect to such
application.  Customer shall indemnify and hold UBS-S LLC harmless from and
against all claims, damages, fines or assessments of any kind whatsoever,
including reasonable attorneys’ fees in connection with the
 

 
7

--------------------------------------------------------------------------------

 

defense thereof, made and incurred in connection with any violation by Customer
of its obligations under this Section 5(b).
 
6.     ORIGINAL AND VARIATION MARGIN; PREMIUMS; OTHER CONTRACT OBLIGATIONS
 
With respect to every Contract purchased, sold or cleared for the Account,
Customer shall make, or cause to be made, all applicable original margin,
variation margin, intra-day margin and premium payments, and perform all other
obligations attendant to transactions or positions in such Contracts, as may be
required by Applicable Law or by UBS-S LLC in its sole and absolute
discretion.  Requests for margin deposits and/or premium payments may, at UBS-S
LLC’s election, be communicated to Customer orally, telephonically or in
writing.  Margin requirements established by UBS-S LLC may exceed the margin
requirements set by any exchange on which transactions are executed or cleared
or caused to be executed or cleared by UBS-S LLC or any agent thereof for
Customer and may be changed by UBS-S LLC without prior notice to
Customer.  Except as otherwise provided herein, all such margin and premium
payments shall be in the form, as UBS-S LLC permits, of cash in U.S. dollars,
securities of the U.S. Government, or a combination thereof.  If at any time
Customer fails timely to deposit or maintain required margin, or Customer fails
timely to make any premium payments, UBS-S LLC may at any time, without further
notice to Customer, close out Customer’s open position in whole or in part and
take any action it deems appropriate.


7.     SECURITY INTEREST AND RIGHTS RESPECTING COLLATERAL


All Contracts, cash, securities, and/or other property of Customer, including
all proceeds of all such property such as profits from Account transactions
(collectively, the “Collateral”) now or at any future time in the Account or
otherwise held by UBS-S LLC or its affiliates, any exchange through which trades
of the Account are executed and/or positions are held, or any other entity
authorized to act as an agent of UBS-S LLC or Customer, hereby are pledged to
UBS-S LLC and shall be subject to a first priority lien and security interest in
UBS-S LLC’s favor to secure any indebtedness or other amounts at any time owing
from Customer to UBS-S LLC, and to secure any and all other obligations and
liabilities of Customer to UBS-S LLC (collectively, the “Customer’s
Liabilities”).  Customer hereby grants UBS-S LLC the right to borrow, pledge,
repledge, hypothecate, rehypothecate, loan or invest any of the Collateral
without notice to Customer, and without any obligation to pay or to account to
Customer for any interest, income or benefit that may be derived
therefrom.  UBS-S LLC shall be under no obligation to deliver to Customer the
identical Collateral in the Account, but shall only be under an obligation to
deliver to Customer Collateral of like or equivalent kind and amount.  The
rights of UBS-S LLC set forth above shall be qualified by any applicable
requirements for segregation of customer’s property under Applicable Law.
 
8.     PAYMENT OBLIGATIONS OF CUSTOMER
 
(a)    Charges to the Account.  With respect to every Contract purchased, sold
or cleared for the Account, Customer shall pay UBS-S LLC upon demand and UBS-S
LLC hereby is authorized to charge Customer’s Account for:  (i) all brokerage
charges, give-up fees, commissions and service fees as UBS-S LLC may from time
to time charge; (ii) all exchange,
 

 
8

--------------------------------------------------------------------------------

 

clearing member, NFA or CFTC fees or charges, fines or penalties; (iii) any tax
imposed on such transactions by any competent taxing authority; (iv) the amount
of any trading losses in the Account; (v) any debit balance or deficiency in the
Account; (vi) interest and service charges on any debit balances or deficiencies
in the Account, any advances or any loan (including interest on the amount of
variation margin calls, until satisfaction of such calls, when the Customer
posts U.S. Treasury Bills for original margin purposes), at the rate customarily
charged by UBS-S LLC (which may be at the prevailing and/or allowable rates
according to the laws of the State of Illinois) from the day any such deficit
was incurred to (but not including) the day of payment (calculated on the basis
of a 360 day year and for the actual number of days elapsed for all deficits,
except for those denominated in foreign currencies for which generally accepted
accounting principles require that the interest rate shall be calculated
otherwise), together with costs and reasonable attorneys’ fees incurred in
collecting any such deficit; (vii) all storage and delivery service fees; and
(viii) any other amounts owed by Customer to UBS-S LLC with respect to the
Account or any transactions therein.


(b)    Payment in U.S. Dollars.  Any and all payment obligations of Customer, if
not deducted from Customer’s Account as permitted hereunder, shall be made upon
demand in immediately available U.S. dollars to UBS-S LLC or at such other place
and at such time and in such manner as UBS-S LLC notifies Customer.  The
obligation of Customer to make all payments due hereunder shall not be
discharged or satisfied by any tender, or any recovery pursuant to any judgment,
which is expressed in or converted into any other currency other than U.S.
dollars, except to the extent that such tender or recovery shall result in the
actual receipt by UBS-S LLC of the full amount of such U.S. dollars expressed to
be payable in respect of such amounts.  Customer agrees that its obligations to
make payment in U.S. dollars as aforesaid shall be enforceable as an alternative
or additional cause of action for the purpose of recovery of the amount (if any)
by which such actual receipt shall fall short of the full amount of U.S. dollars
expressed to be payable in respect of such amount due hereunder, and shall not
be affected by judgment being obtained for other sums due hereunder.
 
    (c)    Setoff.  Any Collateral may at any time or from time to time without
notice or compliance with any condition precedent (which notice hereby is
expressly waived) be setoff, appropriated and applied by UBS-S LLC against any
and all payment obligations of Customer hereunder including, but not limited to,
any deficit balance or margin deficiency in the Account (or any sub-account
within the Account), in such manner as UBS-S LLC in its discretion may
determine.
 
(d)    Netting.  UBS-S LLC may at any time or from time to time without notice
or compliance with any condition precedent (which notice hereby is expressly
waived) net (i) any Collateral held in or on behalf of the Account (or any
sub-account within the Account) or liabilities or payment obligations of UBS-S
LLC to Customer or the Account (or any sub-account within the Account) against
(ii) any liabilities or payment obligations of Customer thereunder, including,
but not limited to any deficit balance or margin deficiency in the Account (or
any sub-account within the Account), paying to Customer only the amount by which
the aggregate amount of (i) above exceeds the aggregate amount of (ii) above.


(e)    Gross-Up.  All payments made by Customer to UBS-S LLC hereunder will be
made without setoff or counterclaim free and clear and without deduction or
withholding for, any
 

 
9

--------------------------------------------------------------------------------

 

present or future taxes, levies, assessments or other charges of whatever
nature, now or hereinafter imposed by any jurisdiction or by any agency, state
or other political subdivision or taxing authority thereof or therein, and all
interest, penalties, or similar liabilities with respect thereto (collectively,
“Taxes”).  If any Taxes are so levied or imposed, Customer agrees to pay the
full amount of such Taxes, and such additional amounts as may be necessary so
that every net payment of all amounts due hereunder, after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein.  Customer will furnish to UBS-S LLC, within thirty days
after the date the payment of any Taxes is due pursuant to Applicable Law,
certified copies of tax receipts evidencing such payment by Customer.


9.             DELIVERY PROCEDURES; OPTIONS ALLOCATION PROCEDURE


(a)    Instructions.  Customer will provide UBS-S LLC with instructions either
to liquidate Contracts previously established by Customer, make or take delivery
under any such Contracts, or exercise options entered into by Customer, within
such time limits as may be specified by UBS-S LLC. UBS-S LLC shall have no
responsibility to take any action on behalf of Customer, including, without
limitation, exercising option Contracts, unless and until UBS-S LLC receives
oral or written instructions reasonably acceptable to UBS-S LLC indicating the
action UBS-S LLC is to take.  Any instructions, if given orally to UBS-S LLC,
shall immediately be confirmed in writing by Customer.  Funds sufficient to take
delivery pursuant to such Contract or deliverable grade commodities to make
delivery pursuant to such Contract must be delivered to UBS-S LLC at such time
and location as UBS-S LLC may require in connection with any delivery.
 
(b)    Allocation Procedures.  Short option Contracts may be subject to exercise
at any time.  Exercise notices received by UBS-S LLC with respect to option
Contracts sold by Customer may be allocated to Customer pursuant to a random
allocation procedure, and Customer shall be bound by any such allocation of
exercise notices.  Such notices may be allocated to Customer after the close of
trading on the day on which such notices have been allocated to UBS-S LLC by the
applicable exchange.  In the event of any allocation to Customer, unless UBS-S
LLC has previously received instructions from Customer, UBS-S LLC’s sole
responsibility shall be to use commercially reasonable efforts to notify
Customer by telephone of such allocation at any time before trading commences on
the first day on which such option Contracts are traded on the applicable
exchange following the day on which the applicable contract market has allocated
such notices to UBS-S LLC.
 
(c)    Failure to Provide Instructions.  If Customer fails to comply with any of
the foregoing obligations, UBS-S LLC may, in its sole and absolute discretion,
liquidate any open positions, make or receive delivery of any commodities or
instruments, or exercise or allow the expiration of any options, in such manner
and on such terms as UBS-S LLC, in its sole and absolute discretion, deems
necessary or appropriate.  Any such action taken shall be in the sole and
absolute discretion of UBS-S LLC and Customer shall remain fully liable for all
costs, losses, expenses, liabilities and damages (including special, indirect
and consequential damages, penalties and fines) which UBS-S LLC may be required
to pay or which it has sustained in connection with such transactions and for
any remaining debit balance in the Account.

 
10

--------------------------------------------------------------------------------

 

 
10.   EVENTS OF DEFAULT; UBS-S LLC’S REMEDIES
 
 (a)   Events of Default.  As used herein, each of the following shall be deemed
an “Event of Default”:  (i) the commencement of a case under any bankruptcy,
insolvency or reorganization law or similar law effecting creditors’ rights of
any jurisdiction, or the filing of a petition for the appointment of a receiver
by or against Customer, an assignment made by Customer for the benefit of
creditors, an admission in writing by Customer that it is insolvent or is unable
to pay its debts when they mature, or the suspension by the Customer of its
usual business or any material portion thereof; (ii) the issuance of any warrant
or order of attachment against the Account or the levy of a judgment against the
Account; (iii) if Customer is an employee benefit plan, the termination of
Customer or the filing by Customer of a notice of intent to terminate with the
Pension Benefit Guaranty Corporation (or other similar governmental agency or
body of any jurisdiction), or the receipt of a notice of the Pension Benefit
Guaranty Corporation’s (or other similar governmental agency’s or body’s) intent
to terminate Customer, or the inability of Customer to pay benefits under the
relevant employee benefit plan when due; (iv) the failure by Customer to deposit
or maintain margins, to pay required premiums, or to make payments required by
Section 8 hereof; (v) UBS-S LLC in its sole and absolute discretion determines
that the Collateral in Customer’s Account, regardless of current market
quotations, is inadequate to secure the Account and Customer’s obligations to
UBS-S LLC hereunder; (vi) the Account shall incur a deficit balance; (vii) the
failure by Customer to perform, in any material respect, its obligations
respecting delivery, exercise or a notice of allocation of exercise, payment for
delivery, or settlement under Contracts held in the Account (it being understood
that any failure to comply with any Applicable Law shall be deemed material); or
(viii) the failure by Customer, in any material respect, to perform any of its
other obligations hereunder (it being understood that any failure to comply with
any Applicable Law shall be deemed material).
 
(b)    Remedies.  Upon the occurrence of an Event of Default or in the event
UBS-S LLC, in its sole and absolute discretion, considers it necessary for its
protection, UBS-S LLC shall have the right, in addition to any other remedy
available to UBS-S LLC at law or in equity, and in addition to any other action
UBS-S LLC may deem appropriate under the circumstances, to liquidate, spread or
roll-forward any or all open Contracts held in or for the Account, sell any or
all of the securities or other property of Customer held by UBS-S LLC and its
affiliates and to apply the proceeds thereof to any amounts owed by Customer to
UBS-S LLC, borrow or buy any options, securities, Contracts or other property
for the Account and cancel any unfilled orders for the purchase or sale of
Contracts for the Account, or take such other or further actions as UBS-S LLC,
in its reasonable discretion, deems necessary or appropriate for its protection,
all without demand for margin and without notice or advertisement.  In the event
UBS-S LLC’s position would not be jeopardized thereby, UBS-S LLC will make
reasonable efforts under the circumstances to notify Customer prior to taking
any such action.  Any such liquidation, sale, purchase, borrowing or
cancellation shall be made at the discretion of UBS-S LLC on, through or subject
to the rules of an exchange, on other markets, at public auction or by private
transaction, including, without limitation, by an exchange for physical
transaction or similar transaction wherein UBS-S LLC may act as agent and/or as
principal in such transaction.  Customer acknowledges and agrees that a prior
demand or margin call of any kind from UBS-S LLC or prior notice from UBS-S LLC
shall not be considered a waiver of UBS-S LLC’s right to take any action without
notice or demand.  In any transaction described above, UBS-S LLC may sell any
Collateral to itself or its affiliates or buy any Collateral from itself or its
affiliates.  UBS-

 
11

--------------------------------------------------------------------------------

 

S LLC may, to the extent permitted by law, purchase the whole or any part
thereof free from any right of redemption.  In all cases, Customer shall remain
liable for and shall pay to UBS-S LLC on demand the amount of any deficiency in
its Account resulting from any such transaction, and Customer shall reimburse,
compensate and indemnify UBS-S LLC for any and all costs, losses, penalties,
fines, taxes and damages which UBS-S LLC may incur, including reasonable
attorneys’ fees incurred in connection with the exercise of its remedies and the
recovery of any such costs, losses, penalties, fines, taxes and damages.


11.   EXCULPATION AND INDEMNIFICATION


 (a)    Exculpation.  Neither UBS-S LLC nor any of its managing directors,
officers, employees or affiliates shall be liable for any costs, losses,
penalties, fines, Taxes and damages sustained or incurred by Customer other than
as a result of UBS-S LLC’s gross negligence or reckless or intentional
misconduct.  In no event will UBS-S LLC be liable to Customer for consequential,
incidental or special damages.  Without limiting the generality of the
foregoing, neither UBS-S LLC nor any of its managing directors, officers,
employees or affiliates shall have any responsibility or liability to Customer
hereunder for any costs, losses, penalties, fines, Taxes and damages, including
consequential, incidental or special damages, sustained or incurred by Customer,
(i) in connection with the performance or non-performance by any exchange,
clearing firm or other third party (including other exchange members, banks and
floor brokers) to UBS-S LLC of its obligations in respect of any Contract or
other property of Customer; (ii) as a result of any prediction, recommendation
or advice made or given by a representative of UBS-S LLC whether or not made or
given at the request of Customer; (iii) as a result of any delay in the
performance or non-performance of any of UBS-S LLC’s obligations hereunder to
the extent that losses arising therefrom are, directly or indirectly, caused by
the occurrence of any contingency beyond the control of UBS-S LLC including, but
not limited to, the unscheduled closure of an exchange or contract market or
delays in the transmission of orders due to breakdowns or failures of
transmission or communication facilities, execution, and/or trading facilities
or other systems; (iv) as a result of any action taken by UBS-S LLC, its
managing directors, officers, employees, agents (including other clearing firms
through which transactions are effected on behalf of Customer) or floor brokers,
to comply with Applicable Law; or (v) for any acts or omissions of those neither
employed nor supervised by UBS-S LLC. Moreover, UBS-S LLC shall have no
responsibility for compliance by Customer with any law or regulation governing
Customer’s conduct as a fiduciary, if applicable.
 
(b)    Force Majeure and Acts of State.  In the event that UBS-S LLC’s
performance of any of its obligations and undertakings hereunder shall be
interrupted or delayed by any occurrence not occasioned by the conduct of either
party hereto, whether such occurrence shall be an act of God or the common enemy
or the result of war, riot, fire, flood, civil commotion, acts of terrorism,
sovereign conduct or other acts of State, or the act or conduct of any person or
persons not party or privy hereto, then UBS-S LLC shall be excused from
performance for such period of time as is reasonably necessary after such
occurrence to remedy the effects thereof and neither UBS-S LLC nor any of its
managing directors, officers, employees or affiliates shall be directly or
indirectly responsible for losses occasioned thereby.


(c)    Electronic Trading Systems Waiver.  In consideration of UBS-S LLC making
electronic trading systems or services available, in whole or in part, directly
or indirectly,

 
12

--------------------------------------------------------------------------------

 

Customer agrees that neither UBS-S LLC, the electronic trading systems or
services provided, exchanges whose products may be traded on or through such
electronic trading systems or services, nor any other entities controlling,
controlled by or under common control with such entities, nor their respective
directors, officers, or employees, shall be liable for any losses, damages,
costs or expenses (including, but not limited to, loss of profits, loss of use,
incidental or consequential damages), regardless of the cause, arising from any
fault, delay, omission, inaccuracy or termination of the electronic trading
systems or services, or the inability to enter or cancel orders, or any other
cause in connection with the furnishing, performance, maintenance, or use of or
inability to use all or any part of the electronic trading systems or
services.  The foregoing shall apply regardless of whether a claim arises in
contract, tort, negligence, strict liability or otherwise.


(d)    Indemnification of UBS-S LLC.  Customer agrees to indemnify and hold
UBS-S LLC and its managing directors, officers, employees and affiliates
harmless from and against any and all costs (including reasonable attorneys’
fees), losses, penalties, fines, taxes and damages incurred by UBS-S LLC as a
result of any action taken or not taken by UBS-S LLC in reliance upon any
instructions, notices and communications which UBS-S LLC believes to be that of
an individual authorized to act on behalf of Customer, or in connection with
UBS-S LLC’s recovery of any such costs, losses, penalties, fines, taxes and
damages.


12.   TERMINATION
 
This Agreement may be terminated at any time by Customer or UBS-S LLC by written
notice to the other; provided, however, that any such termination shall not
relieve either party of any obligations in connection with any debit or credit
balance in the Account or other liability or obligation arising or accruing
prior to such termination.  In the event of such notice, Customer shall either
close out open positions in the Account or arrange for such open positions to be
transferred to another futures commission merchant.  Upon satisfaction by
Customer of all of Customer’s Liabilities, UBS-S LLC shall transfer to another
futures commission merchant all Contracts, if any, then held for the Account,
and shall transfer to Customer or to another futures commission merchant, as
Customer may instruct, all cash, securities and other property held in the
Account, whereupon this Agreement shall terminate.
 
13.   LIQUIDATION OF OFFSETTING POSITIONS


UBS-S LLC shall liquidate any Contract for which an offsetting order is entered
by Customer, unless Customer instructs UBS-S LLC not to liquidate such Contract
and to maintain the offsetting Contracts as open positions; provided, that UBS-S
LLC shall not be obligated to comply with any such instructions given by
Customer if Customer fails to provide UBS-S LLC with any representations,
documentation or information reasonably requested by UBS-S LLC or if, in UBS-S
LLC’s reasonable judgment, any failure to liquidate such offsetting Contracts
against each other would result in a violation of Applicable Law.


14.   REPORTS AND OBJECTIONS


(a)            All confirmations, purchase and sale notices, correction notices
and account statements (collectively, “Reports”) shall be submitted to Customer
and shall be conclusive and

 
13

--------------------------------------------------------------------------------

 



 
binding on Customer unless Customer notifies UBS-S LLC of any objection thereto
prior to the opening of trading on the contract market on which such transaction
occurred on the business day following the day on which Customer receives such
Report; provided, that with respect to monthly statements, Customer may notify
UBS-S LLC of any objection thereto within five business days after receipt of
such monthly statement, provided the objection could not have been raised at the
time any prior Report was received by Customer as provided for above.  Any such
notice of objection, if given orally to UBS-S LLC, shall immediately (and in no
event later than within one business day) be confirmed in writing by Customer.
 
(b)           Customer consents to the electronic delivery of Reports via
facsimile, electronic mail, computer networks (e.g., local area networks,
commercial on-line services and SwisKey, Abacus or any similar online statement
delivery system) or other electronic means agreed upon by Customer and UBS-S
LLC. Customer may revoke its consent at any time upon reasonable notice to UBS-S
LLC.


15.   FOREIGN CURRENCY TRANSACTIONS
 
In the event that the Customer directs UBS-S LLC to enter into any Contract on
an exchange on which such transactions are effected in a currency other than the
U.S. dollar, any profit or loss arising as a result of a fluctuation in the
exchange rate affecting such currency will be entirely for the account and risk
of the Customer.  All initial and subsequent deposits for margin purposes, and
the return to the Customer of any funds, are expected to be made in the currency
of contract settlement.  Should the Customer elect to deposits funds other than
the currency of settlement or instruct UBS-S LLC to convert funds which are
already on deposit in another currency, UBS-S LLC shall debit or credit the
Account of Customer at a rate of exchange determined by UBS-S LLC in its sole
discretion on the basis of the then prevailing market rate of exchange for such
foreign currency.  Customer authorizes UBS-S LLC to deposit Customer funds in
depositories located outside of the United States consistent with the
requirements of Applicable Law.
 
16.   UBS-S LLC’S RESPONSIBILITY
 
UBS-S LLC is not acting as a fiduciary, foundation manager, commodity pool
operator, commodity trading advisor or investment adviser in respect of any
Account opened by Customer and UBS-S LLC shall have no responsibility hereunder
for compliance with any law or regulation governing the conduct of fiduciaries,
foundation managers, commodity pool operators, commodity trading advisors or
investment advisers.


17.   ADVICE
 
All advice communicated by UBS-S LLC with respect to any Account opened by
Customer hereunder is incidental to the conduct of UBS-S LLC’s business as a
futures commission merchant, does not constitute an offer to sell or the
solicitation of an offer to buy any Contract, and such advice will not serve as
the primary basis for any decision by or on behalf of Customer.  UBS-S LLC shall
have no discretionary authority, power or control over any decisions made by or
on behalf of Customer in respect of the Account, regardless of whether Customer
relies on the advice of UBS-S LLC in making any such decision.  Any such advice,

 
14

--------------------------------------------------------------------------------

 

although based upon information from sources UBS-S LLC believes to be reliable,
may be incomplete or inaccurate, may not be verified and may be changed without
notice to Customer.  UBS-S LLC makes no representation as to the accuracy,
completeness, reliability or prudence of any such advice or information or as to
the tax consequences of Customer’s futures or options trading.  UBS-S LLC is a
separate and independent corporate entity, distinct from its affiliates and it
shall be free to purchase and sell Contracts for any affiliates without
limitation or restriction.  The relationship between UBS-S LLC and Customer as
described herein shall not affect any provisions of credit to Customer by UBS AG
or any other subsidiary of UBS AG. Moreover, Customer acknowledges that UBS-S
LLC and its managing directors, officers, employees and affiliates may take or
hold positions in, or advise other customers concerning, contracts which are the
subject of advice from UBS-S LLC to Customer.  The positions and advice of UBS-S
LLC and its managing directors, officers, employees and affiliates may be
inconsistent with or contrary to positions of, and the advice given by, UBS-S
LLC to Customer.


18.   FINANCIAL AND OTHER INFORMATION


Customer agrees to furnish appropriate financial statements to UBS-S LLC and to
inform UBS-S LLC of any material changes in the financial position of Customer
and to furnish promptly such other information concerning Customer as UBS-S LLC
reasonably requests.  UBS-S LLC is authorized from time to time to contact
banks, financial institutions and credit agencies for verification of the
financial condition of Customer.  Customer agrees that UBS-S LLC may, from time
to time, share with its branches, agencies and affiliates, certain non-public
information concerning Customer.


19.   RECORDING
 
UBS-S LLC, in its sole and absolute discretion, may record, on tape or
otherwise, any telephone conversation between UBS-S LLC and Customer involving
their respective officers, agents and employees.  Customer hereby agrees and
consents to such recording, with or without the use of an automatic tone warning
device, and waives any right Customer may have to object to the use or
admissibility into evidence of such recording in any legal proceeding between
Customer and UBS-S LLC or in any other proceeding to which UBS-S LLC is a party
or in which UBS-S LLC’s records are subpoenaed.  Customer acknowledges that
UBS-S LLC may erase such recordings after a reasonable period of time.


20.   ACCOUNTS INTRODUCED BY OTHER BROKERS
 
If UBS-S LLC is carrying the Account of Customer as executing or clearing broker
by arrangement with another broker through whose courtesy the Account has been
introduced to UBS-S LLC, then, until receipt from Customer of written notice to
the contrary, UBS-S LLC may accept from such other broker, without inquiry or
investigation by UBS-S LLC, (i) orders for the purchase or sale in the Account
of Contracts, and (ii) any other instructions concerning the Account.  UBS-S LLC
shall not be responsible or liable for any acts or omissions of such other
broker or its employees.

 
15

--------------------------------------------------------------------------------

 

 
21.   SEVERABILITY


If any provision of this Agreement is, or at any time becomes, inconsistent with
any present or future Applicable Law, and if any of these authorities have
jurisdiction over the subject matter of this Agreement, the inconsistent
provision shall be deemed superseded or modified to conform with such law, rule
or regulation but in all other respects, this Agreement shall continue and
remain in full force and effect.


22.   BINDING EFFECT


This Agreement shall be binding on and inure to the benefit of the parties and
their successors.  In accordance with CFTC regulations, UBS-S LLC may assign
Customer’s Account(s) and this Agreement to another registered Futures
Commission Merchant (“FCM”) by notifying Customer of the date and name of the
intended assignee FCM. Unless Customer objects to the assignment prior to the
scheduled date for the assignment, the assignment will be binding on
Customer.  Customer may not assign this Agreement without UBS-S LLC’s prior
consent.


23.   ENTIRE AGREEMENT


This Agreement contains the entire agreement between the parties and supersedes
any prior agreements between the parties as to the subject matter hereof.  No
provision of this Agreement shall in any respect be waived, altered, modified,
or amended unless such waiver, alteration, modification or amendment is signed
by the party against whom such waiver, alteration, modification or amendment is
to be enforced.


24.   INSTRUCTIONS, NOTICES OR COMMUNICATIONS
 
(a)    Except as specifically otherwise provided in this Agreement, all
instructions, notices or other communications may be oral or written.  All oral
instructions, unless custom and usage of trade dictate otherwise, shall be
promptly confirmed in writing.  All written instructions, notices or other
communications shall be addressed as follows:


(i)  if to UBS-S LLC:


UBS Securities LLC
One North Wacker Drive
Chicago, IL 60606
Attn:  ETD Legal Department, 31st Floor


(ii)  if to Customer at the address as indicated on the New Account Information
Form.


(b)    All instructions, notices or other communications sent, whether by mail,
telex, facsimile transmission or otherwise, shall be deemed given when deposited
in the mail, or sent by telex or facsimile transmission or other electronic
means acceptable to the recipient thereof, and deemed delivered to Customer
personally, whether actually received by Customer or not.  All instructions,
notices or other communications to UBS-S LLC shall be directed to UBS-S

 
16

--------------------------------------------------------------------------------

 

LLC’s office at the address listed above or such other addresses as UBS-S LLC
may hereafter direct to Customer in writing.


25.   RIGHTS AND REMEDIES CUMULATIVE
 
All rights and remedies arising under this Agreement as amended and modified
from time to time are cumulative and not exclusive of any rights or remedies
which may be available at law or otherwise.


26.   NO WAIVER
 
No failure on the part of UBS-S LLC to exercise, and no delay in exercising, any
contractual right will operate as a waiver thereof, nor will any single or
partial exercise by UBS­S LLC of any right preclude any other or future exercise
thereof or the exercise of any other partial right.


27.   GOVERNING LAW
 
THE INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT AND THE RIGHTS, OBLIGATIONS
AND REMEDIES OF THE PARTIES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO PRINCIPLES OF CHOICE
OF LAW.


28.   CONSENT TO JURISDICTION
 
Any litigation between UBS-S LLC and Customer relating to this Agreement or
transactions hereunder shall take place in the Courts of the State of Illinois
located in Cook County or in the United States District Court for the Northern
District of Illinois, and the parties agree to submit to such exclusive
jurisdiction.  Customer consents to the service of process by the mailing to
Customer of copies of such court filing by certified mail to the address of
Customer as it appears on the books and records of UBS-S LLC, such service to be
effective ten days after mailing.  Customer hereby waives irrevocably any
immunity to which it might otherwise be entitled in any arbitration, action at
law, suit in equity or any other proceeding arising out of or based on this
Agreement or any transaction in connection herewith.


29.   WAIVER OF JURY TRIAL
 
Customer hereby waives trial by jury in any action or proceeding arising out of
or relating to this Agreement or any transaction in connection herewith.


30.   ACCEPTANCE OF AGREEMENT
 
This Agreement shall not be deemed to be accepted by UBS-S LLC or become a
binding contract between Customer and UBS-S LLC until approved by a duly
authorized officer of UBS­-S LLC in writing.

 
17

--------------------------------------------------------------------------------

 
 
 
31.   CUSTOMER ACKNOWLEDGEMENTS (please check boxes below with an “x” where
applicable):    
 
         þ    (a)           RISK DISCLOSURE STATEMENT
 
CUSTOMER HEREBY ACKNOWLEDGES THAT IT HAS RECEIVED, UNDERSTANDS AND CONSENTS TO
THE RISK DISCLOSURE STATEMENT FOR FUTURES AND OPTIONS FURNISHED HEREWITH
INCLUDING DISCLOSURES REGARDING:


Notice Regarding Average Pricing
 
Electronic Trading and Order Routing Systems Disclosure Statement
 
UBS-S LLC Special Disclosure Statement
 
Cross Trade Consent
 
Foreign Futures and Options Direct Order Transmittal Customer Disclosure
Statement
 
LME Guidelines (applicable to customers trading LME contracts)
 
Hong Kong Position Limit Notice (applicable to customers trading on Hong Kong
Exchanges)
 
o    (b)           CONSENT TO TRANSFER FUNDS
 
The undersigned acknowledges that UBS-S LLC may, until it receives a written
notice of revocation with respect thereto, in its sole and absolute discretion
and without prior notice to the undersigned, transfer any funds, securities,
commodities, Contracts or other property from any account (segregated, secured
or non-regulated) maintained by the undersigned to any other account
(segregated, secured or non-regulated) of the undersigned maintained by UBS-S
LLC or any of its affiliates.  UBS-S LLC will promptly confirm in writing each
transfer of funds, securities, commodities, Contracts or other property pursuant
hereto.  UBS-S LLC shall not be liable for making or failing to make any
transfer authorized hereby.
 
32.   HEDGING REPRESENTATION (The following must be completed by Customers who
will engage in transactions for bona fide hedging purposes only.) Customer has
indicated on the New Account Information Form that the Account is for hedging
purposes.  Customer represents that it is familiar with CFTC and exchange rules,
regulations, and advisories concerning hedging.  Unless Customer specifically
notifies UBS-S LLC to the contrary in writing with respect to any transaction,
all transactions effected for the Account will be bona fide hedging transactions
as described in Section 4a of the Commodity Exchange Act, as amended,

 
18

--------------------------------------------------------------------------------

 

and Rule 1.3(z) promulgated thereunder (a copy of which may be obtained from
UBS-S LLC upon request).  As such, in accordance with CFTC Rule 190.06, Customer
may specify whether, in the unlikely event of UBS-S LLC’s bankruptcy, Customer
prefers that the trustee liquidate open commodity contracts in the Account
without seeking Customer’s instructions.  Accordingly, in the event of UBS-S
LLC’s bankruptcy, the trustee should (check one of the following):


X
Attempt to contact Customer for instructions regarding the disposition of open
contracts in the Account.

 
o            Liquidate open commodity contracts without seeking Customer’s
instructions.
 
This instruction may be changed at any time by written notice sent to UBS-S LLC.
 
Specify Commodities to be Hedged: 
____________________________________________________________________
 
________________________________________________________________________________________________
 
________________________________________________________________________________________________
 


 


 
*           *           *           *           *
 
(signature page on next page)
 
 
 
19

--------------------------------------------------------------------------------

 

 
Exhibit 10.7 - Image page 20 [image04.jpg]



 
20

--------------------------------------------------------------------------------

 

 
Exhibit 10.7 - Image page 21 [image05.jpg]
 
 
21

--------------------------------------------------------------------------------


 
 
Exhibit 10.7 - Image page 22 [image06.jpg]
 
 
 
22

--------------------------------------------------------------------------------


 
 
Exhibit 10.7 - Image page 23 [image07.jpg]
 
 
 
 
23 

--------------------------------------------------------------------------------